         Case 1:17-cv-01388-KPF Document 199 Filed 10/26/20 Page 1 of 2

                                                                                                                                          Mayer Brown LLP
                                                                                                                               1221 Avenue of the Americas
                                                                                                                                 New York, NY 10020-1001
                                                                                                                                   United States of America

                                                                                                                                          T: +1 212 506 2500
                                                                                                                                          F: +1 212 262 1910

                                                                                                                                              mayerbrown.com
October 23, 2020
                                                                                                                                  Christopher J. Houpt
BY ECF                                                                                                                                                Partner
                                                                                                                                          T: +1 212 506 2380
                                                                                                                                          F: +1 212 849 5830
The Honorable Katherine Polk Failla                                                                                                    CHoupt@mayerbrown.com
United States District Court


                                                                                                 MEMO ENDORSED
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

Re:    Pacific Life Insurance Company, et al., v. The Bank of New
       York Mellon, No. 17-cv-1388 (S.D.N.Y.)

Dear Judge Failla:

        Pursuant to Rule 9 of Your Honor’s Individual Practices, Defendant The Bank of New
York Mellon (“BNYM”) requests permission to redact portions of the document attached as
Exhibit 2 to the Omnibus Declaration of Christopher J. Houpt in support of BNYM’s Replies in
Further Support of Its Motions to Exclude Opinions of Christopher J. Milner and Bruce D.
Spencer, as well as references to Exhibit 2 in BNYM’s Reply In Further Support Of Its Motion To
Exclude Opinions Of Bruce D. Spencer (the “Spencer Reply”). Exhibit 2 and the redacted portions
in the Spencer Reply have been designated as “Confidential” by Plaintiffs under the Protective
Order (Dkt. 72), and Plaintiffs have requested that we file these documents under seal. As required
by Rule 9(B), we will file under seal an unredacted copy of Exhibit 2 and the Spencer Reply. We
will also email Chambers clean copies of the Exhibit 2 and the Spencer Reply, as well as copies
highlighting the information that has been redacted in response to Plaintiffs’ request.

       Exhibit 2 does not contain information concerning BNYM. BNYM does not concede that
the materials designated as confidential by Plaintiffs are confidential, or that the redactions are
appropriate.


                                                                      Sincerely,

                                                                      /s/ Christopher J. Houpt
                                                                      Christopher J. Houpt




         Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
          Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                        and Tauil & Chequer Advogados (a Brazilian partnership).
            Case 1:17-cv-01388-KPF Document 199 Filed 10/26/20 Page 2 of 2
Application GRANTED. Defendant may redact portions of Exhibit 2 to the Omnibus
Declaration of Christopher J. Houpt, as well as references to that exhibit in
their briefing, and may file under seal an unredacted copy of the exhibit. The
sealed copy shall be viewable to the Court and parties only.

Dated:   October 26, 2020                SO ORDERED.
         New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
